Appeal by defendant (1) from a judgment of the Supreme Court, Westchester County, rendered August 20, 1974, convicting him of criminally selling a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict and imposing sentence, and (2) (by permission) from two orders of the same court, entered *579January 26, 1976 and July 23, 1976, respectively, which denied his separate motions to vacate the said judgment. Judgment and orders affirmed. No opinion. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.